COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  OLA KATHLEEN PARKER, Independent                §
  Executor of the Estate of J. LOYD                               No. 08-19-00121-CV
  PARKER, III, Deceased,                          §
                                                                       Appeal from
                    Appellant,                    §
                                                             the 143rd Judicial District Court
  v.                                              §
                                                                of Reeves County, Texas
  MICHELLE ELISE PARKER JORDAN                    §
  AND ALLISON RENEE PARKER,                                     (TC#16-03-21432-CVR)

                    Appellees.
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment granting Appellee Michelle Elise Parker Jordan’s motion for summary

judgment and the denying of Appellant’s motion for summary judgment. We therefore reverse that

part of the judgment of the court below and render judgment in favor of Appellant.

       We further order that Appellant recover from Appellees all costs of this appeal, for which

let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF JANUARY, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.